NORTONI, J.
(after stating the facts). — The first argument advanced for a reversal of the judgment is that the cross-bill of interpleader is without equity insofar as the administrator is concerned, inasmuch as it alleges the Grand Lodge to be a fraternal beneficial association, which if true shows on its face the administrator could have no claim upon the fund. It has been said, and it is no doubt generally true, as a pertinent proposition in interpleader proceedings that the hill must not show a clear right or title in one of its claimants as against the other, for in such case where the right *200of one claimant is clear, that is, not in the least doubtful as against the other, it. would be the duty of the stakeholder to discharge the obligation by payment , or delivery to that claimant about whose rights there could be no doubt. [Sullivan v. Knights of Father Matthew, 73 Mo. App. 45; Funk v. Avery, 84 Mo. App. 494.] Now, the administrator predicates his right upon the proposition that the Grand Lodge is, or was at the time of issuing the certificate, an old line life insurance company and therefore the original designation of his intestate, Mary A. Smith, in 1886, without a subsequent designation of beneficiary by the insured after her death, rendered to the said Mary A. Smith and her estate, which he now represents, under section 7895, R. S. 1899, a vested interest in the fund, etc. The beneficiary in an old line life insurance policy has a vested right in the indemnity fund therein provided for, and so, under the statute referred to, if the certificate involved be Avhat is termed an old line insurance policy, in view of the fact that the deceased insured made no other or further designation of a beneficiary, after the death of his first wife, in accordance with the statute, the indemnity fund would pass to the estate of the first wife which is represented by the appellant; Avhereas, if the Grand Lodge be a fraternal beneficial association, then the beneficiary, Mary A. Smith, had no vested interest in the fund, her right being only an expectancy, subject to change at any time by the exercise of the power over, the same vested in the insured, and under such circumstances, her expectancy ceased at and by virtue of her death prior to that of her husband’s notwithstanding the fact that he made no other or further designation therein, and therefore the administrator would have no claim. From this relative statement of the law on the subject, it is obvious that the right of the administrator to have the fund in controversy is ultimately determined by an ascertainment of the character of the Grand Lodge; and it is upon this *201theory the argument is based that the allegation of the bill is to the effect the Grand Lodge is a fraternal association shows conclusively the administrator has no valid claim therefor and no equitable right of interpleader obtains with respect to his assertion of claim. We are not persuaded, however, that the principle adjudged in the case supra is pertinent to the fact here in judgment, whatever what might be said of the voluntary filing of the bill of a complainant against and for an interpleading of the several claimants before suit brought by them on the claims asserted, with respect to the matter of its being essential to show that each of said claimants had at least an apparently doubtful claim. The doctrine could certainly have no application here where the interpleading is not sought until after the stakeholder is actually sued on such claims. It must be borne in mind that this bill of interpleader comes in after three suits are filed against the stakeholder. Now the entire policy of the procedure and the most fundamental principles of justice underlying this department of our jurisprudence, seem to indicate that after the stakeholder has actually been forbidden by one of the claimants to pay over the fund to another or after suits have actually been instituted against him by the several claimants for the same fund, debt, or duty, he is not bound to exercise any judgment on the matter whatever, as to who is, or who is not, entitled, and is permitted to discharge himself by invoking the aid of the court in his bill. This must result from the fact that the primary and fundamental. notion of the doctrine is no more to protect him from being subject to several judgments than it is to relieve a wholly disinterested stakeholder, acting in good faith, from being harassed and annoyed by several suits on account of the same fund to which he makes no claim and asserts a willingness to pay or deliver it to whomsoever is the rightful party. This is the principle as we deduce it. [See Atkinson v. Manks et al., 1 Cow. (N. *202Y.) 691-705; Supreme Council, etc., v. Palmer, 107 Mo. App. 157, 80 S. W. 699, 4 Pomeroy’s Eq. Juris. (3 Ed.), sec. 1319; Yarborough v. Thompson, 3 Smed. & M. (Miss.) 291.] Inasmuch as the administrator predicates his only right to the fund upon the proposition that the Grand Lodge is an old line life insurance company that would be an issue to be determined between himself and the other claimants who predicate their rights upon the proposition that it was and is a fraternal association.
The doctrine of the remedy of interpleader rests upon the most obvious principles of equity. It is said that it depends upon and requires the existence of the four following elements: “1. The same thing, debt or duty, must be claimed by both or all the parties against Avhom the relief is demanded; 2. All their adverse titles or claims must be dependent or be derived from a common source; 3. The person asking the relief — the plaintiff usually — must not have nor claim any interest in the subject-matter; 4. He must have incurred no independent liability to either of the claimants; that is, he must stand perfectly indifferent between them in the position merely of a stakeholder.” [4 Pomeroy’s Eq. Juris. (3 Ed.), sec. 1322; 2 Story, Eq. Juris. (13 Ed.), pp. 136-150; Atkinson v. Manks (N. Y.)—Cow. 691-703; Roselle v. Farmers’ Bank, 119 Mo. 84, 24 S. W. 744; 11 Encv. Pl. and Pr., 452-466; Sup. Council v. Palmer, 107 Mo. App. 157.] It is quite clear that the cross-bill states a case when measured by the rules, supra.
It is suggested by appellant, however, there is no equity in the bill for the further reason that from the allegations, the Grand Lodge is a fraternal association, there is then no doubt “in point of fact” in the case of the Grand Lodge to the effect that the administrator has no valid claim; that such doubt can only exist with respect to a question of law and therefore, in accord with former adjudications of this court, there is no such doubt shown as must appear to sustain the bill. Indeed, it *203has been intimated, to say the least, that as a prerequisite to the right of interpleader, the debtor or stakeholder must entertain some doubt in “point of fact” as to which of the rival claimants the admitted debt or duty should be discharged. [Sullivan v. Knights, etc., 73 Mo. App. 45; Funk v. Avery, 84 Mo. App. 494.] It is quite well settled, however, that a valid doubt respecting either a question of fact or law, is sufficient in this behalf, for the stakeholder, under such circumstances, is not required at his peril to decide either close questions of fact or nice questions of law. It is sufficient for him that he he disinterested and, in good faith, is in doubt as to which of the claimants is entitled to the fund, whether that doubt arise out of fact or law. Such is the opinion of our Supreme Court on the question and on principle it is eminently sound. [Little v. St. Louis Union Trust. Co., 197 Mo. 281-299, 94 S. W. 890. See also Crane v. McDonald, 118 N. Y. 648; Modern Woodmen of the World v. Wood, 100 Mo. App. 655, 75 S. W. 377, 5 Pomeroy, Eq. Juris., sec. 40.] What was said in Sullivan v. Knights, etc., and Funk v. Avery, supra, limiting the right of interpleader to a doubt in “point of fact” should be disapproved. It is therefore the opinion of the court that the amended answer and cross-hill of the Grand Lodge stated a case for interpleader as against the assignments of error heretofore discussed. These assignments are therefore overruled^]
2. We will now notice the complaints of appellant directed against the action of the court in striking out the several sections of his answer. The first section stricken out, by fair construction, set up substantially that prior to the institution of any of the suits, the Grand Lodge had knowledge of the several claims and with this knowledge, not only neglected and refused to file its hill for an interpleading, hut on the contrary, solicited and demanded that the “various claimants sue it;” that in obedience to such solicitation and demand, *204this appellant filed his suit in Adair county and made costs therein which are still unpaid. Now it seems in a court of conscience, where the party seeking equitable relief is required to show that he has done and is willing to do equity on his part before his complaint will be entertained, that the facts pleaded in this section of the answer, if true (and they must be so presumed with the case in its present posture), constitute a sufficient and valid reason why the appellant should not be required to incur the additional expense and inconvenience of interpleading in a St. Louis forum for the same fund for which he has contracted the expense and inconvenience of instituting a suit in Adair county at the express solicitation and demand of the Grand Lodge, unless he be placed in statu quo at least. It is the duty of the party seeking interpleader relief to make known his condition as a stakeholder by filing his bill within a reasonable time after being advised of the several claims against him. [11 Ency. Pl. and Pr., 462; Dodds v. Gregory, 61 Miss. 351; Cheever v. Hodgson, 9 Mo. App. 565.] And most certainly if he fails to do so and solicits one of the claimants to institute suit against him therefor, on which solicitation the claimant relies and by which he is induced to and does institute such suit as requested, and thus alters his condition by virtue of the resulting inconvenience and expense attendant upon such matters, he, the stakeholder, ought of right to be and is estopped on the plainest principles of equity from invoking the aid of equity in another and distant forum to bring the same claimant before it to there interplead for the fund, and is likewise estopped at the same time, to restrain by injunction the further prosecution of the suit instituted upon his solicitation, until at least the stakeholder shall have placed such claimant in statu quo by compensating him for his expenditure incurred while relying and acting upon such solicitation. We do not regard the case of Orient Ins. Co. v. Reed, 81 Calif. 145, *205cited and relied upon by respondent on this question as in point here. The fact of soliciting the claimant to institute a prior suit out of which arises the operation of the principle of estoppel is entirely absent in that case, and that adjudication is therefore not pertinent to the question here in decision. It is said in the briefs of the Grand Lodge that it did not solicit the institution of the suits in Adair county; that it had served notice upon appellant in advance of the several claims and that it Avould therefore file its bill of interpleader. Of course, if these facts be true, it would influence the case materially. Those facts do not appear on the pleadings nor are they in the record for our consideration. We are therefore of the opinion that the court erred in striking out this section of the answer.
3. All that portion of the section three and four of appellant’s answer, other than the allegation that the Grand Lodge was not a disinterested stakeholder was stricken out. The portion stricken set out in substance that after the institution of the several suits, certain officers of the Grand Lodge sought to induce appellant and Mrs. Dodson and Mrs. Fowler to dismiss their counsel and "entrust their claims to counsel representing the Grand Lodge, suggesting that they would be unable to recover on their claim and that such counsel would probably be able to induce a compromise with plaintiff whereby a portion of the fund could be had for them. While this state of facts, if true, was an imper-' tinent intermeddling, which no doubt the learned counsel for the Grand Lodge would have repudiated at once if brought to his attention, we are not persuaded, however, that it shows the Grand Lodge was not a disinterested stakeholder in the sense contemplated by the rule as to neutrality. At the most, it shows only an endeavor to effect a situation out of which a compromise between the complainant's might result. At any rate, it is alleged to have occurred after the several suits were instituted and *206the clear right of interpleader had thereby accrued. See Supreme Counsel v. Palmer, 107 Mo. App. 197, 80 S. W. 699, where this consideration quite correctly influenced the judgment of the court. The question then is, did such conduct forfeit the right theretofore accrued? While we are not inclined to adjudge that no situation can arise by the voluntary act of the stakeholder after the institution of the suit by the various claimants which would perclude or defeat the right of interpleader on principles of equity, we are of the opinion that the acts alleged after suit do not of themselves operate a forfeiture of the right of interpleader theretofore accrued nor constitute a valid reason why the appellant should not be required to interplead. This portion of the answer was theretofore properly stricken out.
4. The ninth section stricken out was to the effect that the Grand Lodge had not deposited the fund in court and for this reason the appellant should not be required to interplead. This fact, if true, was no reason why the appellant should not interplead, inasmuch as the Grand Lodge was not required to do more than tender the fund in its bill, which it did, until the court had found the case to be one for interpleading and ordered it to make the deposit. The registry of the court was not authorized to receive the fund until the court had sustained the bill and ordered the deposit made, nor was the clerk authorized to receive and receipt for the same until that time. This reason for not being required to interplead was invalid under our practice and premature at the time it was interposed. It was properly stricken out. It is certain the court could not and would not acquit the Grand Lodge of its responsibility until it had first actually paid the fund into the registry; nor would it require an interpleading for the fund until the deposit was made. Those matters would be ordered simultaneously.
5. We come now to examine the action of the court *207in sustaining the motion for judgment on the remaining portion of the pleadings. Section six of the appellant’s answer alleges in substance that he had not claimed and did not claim that the Grand Lodge owed to him $2,000, but, on the contrary, averred the, filing of his suit on September 5, and that the Grand Lodge owed to him on account of the obligation mentioned in its cross-bill, $2,021.50. This $21.50, the difference, is not explained. It is possibly for accrued interest after demand, resulting from the filing of his suit, and it presented the question of a dispute as to the amount due. The Grand Lodge averred that it owed, and tendered, $2,000 only, the appellant claiming $2,021.50, and-for this reason appellant objected to being required to interplead for only a portion of the debt he claimed, This was a valid reason why he should not be so required. Indeed, it is universally true that where there appears to be a question between parties seeking relief by interpleader and the. claimant or claimants, as to the amount due, that such question destroys the right and stakeholder cannot maintain his interpleading thereon. The reasons for this rule are obvious. First, the interpleader proceedings will not dispose of the entire controversy between parties, and second, it is not in accord with the principles of equity to require the claimant to separate- his claim and bear the burden of enforcing it in two separate proceedings. [Maclennan on Interpleader, 72; Glasner v. Weisberg, 43 Mo. App. 214; Chamberlain v O’Connor, 8 How. Pr. 45; Moore v. Usher, 7 Simmons 383 ; 23 Cyc. Law and Proc., 6.] The court, in sustaining the bill, decreed that the Grand Lodge be discharged and awarded it its costs and attorney fees upon its payment into court of $2,000, notwithstanding the appellant’s claim then presented for $21.50 in excess of that amount. The result of this would necessitate his application in another suit for relief as to the remainder of his alleged debt, and upon such application, he would *208no doubt be confronted with the plea of res adjudicate as to this residue which he claims. [See Glasner v. Weisberg, supra.] The court erred in giving the decree mentioned in this state of the pleadings. It is not out of place to say here, however, inasmuch as the case will be remanded for further proceedings, that amendments to cover a small discrepancy of this nature have been permitted in like proceedings and thus the right of interpleader rendered therein (Orient Ins. Co. v. Reed, 81 Calif 145), and we are unable to ascertain why such would not be permitted in this case upon its remand, if the Grand Lodge find that it erred in the amount tendered and be so advised to amend.
6. We had hoped to be able to dispose of all of the questions raised by the genius of the very learned counsel for appellant by declaring as a matter of law that their client, the administrator, had no claim whatever to the fund in controversy, and thus affirm the judgment on the broad proposition that the Grand Lodge is a fraternal association, under the authority of the case of Westerman v. Grand Lodge, etc., 196 Mo. 670, 94 S. W. 470, and that he is an interloper, but the allegation in the bill to the effect that the Grand Lodge is a fraternal beneficial association is not admitted by him. On the contrary, it is denied in his answer, and he avers it to be an insurance company. We are therefore precluded from so doing.
We are unable to take judicial notice that it is in fact a fraternal association as alleged in its bill.
The judgment will be reversed and the cause remanded. It is so ordered.
Bland, P. J., and Goode, J., concur.